Exhibit 10(xv)

 

CONTRACT OF SALE

 

THIS AGREEMENT made this 23 day of October, 2003

 

BETWEEN PREMIERE DEVELOPMENT II, LLC., hereinafter referred to as “Seller”,
whose address is P.O. Box 5301, Clinton, New Jersey 08809;

 

AND UNITY BANK, (formerly, First Community Bank) a banking institution organized
under the laws of the State of New Jersey, hereinafter referred to as “Buyer”,
whose address is 64 Old Highway 22, Clinton, New Jersey 08809.

 

WITNESSETH:

 

SALE OF PREMISES

 

1.1 Seller hereby agrees to sell and convey by Deed of Bargain & Sale, with
Covenant Versus Grantor’s Acts, and Buyer hereby agrees to purchase real
property located and situated in the Township of Scotch Plains, County of Union,
State of New Jersey, identified on the Scotch Plains Township Tax Map as Block
8401, Lot 1, being all of the lands situate and located in Scotch Plains
Township as described in Exhibit A.

 

1.2 This sale includes all of the right, title and interest of the Seller in and
to any easements, rights of way, privileges, appurtenances and rights to the
same belonging to and inuring to the benefit of the premises.

 

2.  PURCHASE PRICE AND METHOD OF PAYMENT:

 

2.1 Buyer herein agrees to pay Seller as the purchase price for the premises the
sum of Seven Hundred Fifty Thousand ($750,000.00) Dollars payable in the manner
following:

 

(a) Upon execution and delivery of Contract a cash deposit of $25,000.00 which
said deposit is to be paid over to seller and shall be deemed to be
non-refundable irrespective of whether closing of title is accomplished except
in circumstances wherein (i) is unable to convey title pursuant to the terms and
conditions of this Contract or (ii) Seller is found to be in material breach of
Contract that prevents closing.

 

(b) Upon execution and delivery of this Contract an additional cash deposit of
$50,000.00 to be held in escrow by Benbrook & Benbrook, in an interest bearing
account, interest to follow principle, until closing of title and passage of
Deed.

 

(c) The balance of the purchase price, by way of wire transfer to an account
designated by Seller, at closing of title and passage of Deed.

 

3. MARKET ABLE TITLE

 

Seller shall convey good and marketable title subject only to (i) the exceptions
1-5 as set forth on New Jersey Title Insurance Company policy #020-6011 Schedule
B annexed hereto, (ii) applicable zoning regulations and (iii) such facts as
demonstrated by accurate survey.

 

4. CLOSING OF TITLE

 

Closing of title shall take place at the offices of Unity Bank, 64 Old Highway
22, Clinton, New Jersey on January 2, 2004

 

--------------------------------------------------------------------------------


 

5. SELLER’S REPRESENTATIONS

 

5.1 Seller is the sole legal owner of the Premises in fee simple and the
Premises is not subject to any lease (except that of Buyer) option, right of
first refusal or agreement of sale. Seller has the full power and authority to
execute, deliver and perform this Contract and all agreements and documents
referred to in this Contract. The person who has executed this Contract on
behalf of Seller has the authority to do so.

 

5.2 Based upon information, knowledge and belief, Seller represents that there
is no action, suit or proceeding pending or threatened against or affecting
Seller or the Premises or relating to or arising out of the ownership of the
Premises, including without limitation, general or special assessment
proceedings of any kind, or condemnation or eminent domain actions or
proceedings of any kind.

 

5.3 Neither the entering into of this Contract, the consummation of the sale,
nor the conveyance of the Premises to Buyer, has or will constitute a violation
or breach of any of the terms of any Contract or other instrument to which
Seller is a party or to which Seller is subject.

 

5.4 Based upon information, knowledge and belief, Seller represents that no
portion of the Premises contains any substance which may be classified as a
hazardous, toxic, chemical or radioactive substance, or a contaminant or
pollutant (together, “Hazardous Substances”) under applicable federal, state or
local law, ordinance, rule or regulation (“Applicable Law”) or which may require
any cleanup, remediation or other corrective action pursuant to such Applicable
Laws. Seller has not used any portion of the Premises, nor permitted any other
person or entity to use the Premises for the purpose of storage, generation,
manufacture, disposal, transportation or treatment of any such Hazardous
Substances in violation of Applicable Laws.

 

5.7 No notice by any governmental or other public authority has been served upon
Seller, or anyone on Seller’s behalf, relating to violations of any applicable
housing, building, safety, fire or other ordinances or any of the Applicable
Laws.

 

5.8 Seller shall notify Buyer in the event that any of Seller’s representations,
to Seller’s knowledge, become untrue prior to closing.

 

5.9 Seller’s representations shall not be deemed to have survived closing of
title and passage of Deed unless it is established that Seller engaged in
intentional misconduct with respect thereto.

 

6. ISRA

 

6.1 This Contract is herein made expressly contingent upon Seller providing
Buyer with a letter of non-applicability for the Premises from the New Jersey
Department of Environmental Protection pursuant to the Industrial Site Recovery
Act. Seller shall make application for said letter of nonapplicability within
ten (10) days of expiration of Buyer’s due diligence as set forth in Paragraph
“1 of this Contract without Contract termination. The inability of Seller to
provide the appropriate letter from the New Jersey Department of Environmental
Protection shall be cause for the Buyer to terminate this Contract and receive
the return of its deposit monies.

 

7. ENVIRONMENTAL DUE DILLIGENCE AND “AS IS” CONVEYANCE

 

7.1 The parties herein acknowledge and represent that Buyer already occupies
premises as Lessee and is relying upon the knowledge of the land and all
improvements situated thereon resulting from said occupancy. Seller is conveying
the property in an “As Is” condition without warranty, guaranty or
representations expressed or implied as to the quality or condition of the land
and improvements situated thereon.

 

7.2 Buyer shall have the right to terminate this Contract by written notice to
Seller on or before the

 

--------------------------------------------------------------------------------


 

30th day subsequent to the execution of this Contract, TIME BEING OF THE
ESSENCE, in Buyer’s sole discretion if any phase I environmental study or other
environmental study or audit obtained by Buyer from a qualified environmental
consultant demonstrates environmental contamination violative of Federal or
State regulations PROVDIED, HOWEVER, Seller shall have sixty (60) days within
which to notify Buyer that Seller will at Sellers sole cost and expense
remediate the environmental contamination as may be required to obtain a No
Further Action Letter from the State of New Jersey Department of Environmental
Protection.

 

8. CLOSING ADJUSTMENTS

 

8.1 All real estate taxes, rents and tenant securities, if any, shall be
adjusted between the parties as of the date of closing of title and passage of
Deed.

 

9. MUNICIPAL ASSESSMENTS

 

9.1 Seller has not received notice of the imposition of any special assessment
as of the date of this Contract. Buyer shall be responsible to pay any special
assessments for municipal improvements imposed suvsequent to the date of this
Contract.

 

10. RISK OF LOSS

 

10.1 Responsibility for the risk of loss with respect to the Premises shall
remain with Seller until closing of title and passage of Deed, with the
exception that Buyer shall be responsible for any damage caused by it as tenant
in possession.

 

11. REAL EST ATE COMMISSION

 

11. 1 Buyer and Seller each herein warrant and represent that they have not
dealt with any real estate broker with respect to this transaction, that no real
estate broker is entitled to a commission as a result of the transaction
constituting the subject matter of this Contract, and each party agrees to hold
harmless and indemnify the other party from all damages, including reasonable
attorneys’ fees, arising out of any claim for commissions by reason of alleged
dealings between any claimant broker and said party.

 

12. EFFECT OF CONDEMNATION

 

12.1 If prior to closing of title the Premises or any material part thereof is
condemned, Buyer shall have the option of (i) terminating this Contract in which
event Buyer shall receive back all deposit monies paid and the Contract shall be
null and void, or (ii) proceeding with closing of title, in which event all
condemnation proceeds paid or payable to Seller with respect to lands to be
conveyed to Buyer shall be paid to Buyer by Seller in the event Seller has not
received said proceeds, said payment or assignment to be accomplished at closing
of title and passage of Deed.

 

13. LEASE

 

13.1 The existing Lease between Seller and Buyer shall be deemed to merge with
Deed in the event of closing of title is accomplished pursuant to the terms and
conditions of this Contract, but shall remain in full force and effect if for
any reason closing of title does not occur.

 

14. MISCELLANEOUS

 

14.1 This Contract shall inure to the benefit of and be binding upon the
parties’ respective heirs, administrators, executors, personal representative,
successors and assigns. Buyer shall not have the right to assign the Contract
absent prior written consent of Seller.

 

--------------------------------------------------------------------------------


 

14.2 This Contract constitutes the entire agreement between the parties and may
not be modified except by an instrument in writing, signed by all parties
hereto.

 

14.3 This Contract and all matters pertaining thereto shall be governed by and
construed in accordance with the laws of the State of New Jersey. All litigation
between the parties shall be submitted exclusively to the jurisdiction of the
Courts of the State of New Jersey; excepting, however, bankruptcy petitions and
other matters over which the State Court have no jurisdiction.

 

14.4 Neither party shall record this Contract or any abstract or momorandum
threrof.

 

14.5 All notices required under or pertaining to this Contract shall be made by
the respective parties through attorneys by certified mail, personal delivery,
facsimile, e-mail or regular mail. All written notice shall be deemed received
upon being mailed or transmitted.

 

TO THE BUYER:

 

Anthony Feraro, President Unity Bank

64 Old Highway 22, Clinton, New Jersey 08809.

 

Copy to:

 

John DeNoia, Esquire

Law Firm of John DeNoia

843 Rahway Avenue, Woodbridge, New Jersey 07095

 

TO THE SELLERS:

 

Premiere Development II, LLc.

c/o Robert Van Volkenburgh, Member P.O. Box 5301

Clinton, New Jersey 08809

 

Copy to:

 

Benbrook & Benbrook 1734 Route 31 N, Suite 1 Clinton, New Jersey 08809

 

14.6 The individuals signing this Contract on behalf of Buyer and Seller
represent that they are fully authorized to sign this Contract and obligate
their principal.

 

IN WITNESS WHEREOF the parties hereto have set their hands and seals the day and
year first above written.

 

 

 

 

PREMIERE DEVELOPMENT II LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Van Volkenburgh

 

 

 

Robert Van Volkenburgh

 

 

 

 

 

 

By:

/s/ David D. Dallas

 

 

 

David D. Dallas

 

 

 

 

 

 

By:

/s/ Robert Dallas

 

 

 

Robert Dallas

 

 

 

 

 

 

 

 

 

 

UNITY BANK

 

 

 

 

 

 

By:

/s/ Anthony Feraro

 

 

 

Anthony Feraro

 

--------------------------------------------------------------------------------